Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,153. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by or obvious variants of patent claims 1-20.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim 12 includes all limitations of independent claim 12.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-20.  In particular, the following table shows the corresponding limitations between claims 1-20 and patent claims 1-20.

Present Application Claims (17/127,508)
Patent claims (US10,904,153)
1. A network interface connection manager device comprising: 






at least one computer, including one or more processors, being configured to connect to two or more communication networks so as to enable transmission of data from at least one transmitter unit to at least one receiver unit, wherein the one or more processors are configured to: 


generate or access performance data for two or more data connections associated with the two or more communication networks, and based on the performance data, 
determining network characteristics associated with the two or more data connections; 
bond or aggregate the two or more data connections; 
dynamically manage the transmission of data sets across the two or more bonded or aggregated data connections; wherein the two of more data connections comprise diverse networks, and wherein the network transmission characteristics of the two of more data connections comprise differing characteristics, wherein the data connection manager utility allocates data transmission functions between the diverse networks such that at least one of the two or more data connections is allocated an error control function, the selection of the at least one of the two or more data connections based at least on the differing characteristics of the two of more data connections.


2. The network interface connection manager device of claim 1, wherein managing the transmission of data sets across the two or more bonded or aggregated data connections includes managing the transmission of data sets across the two or more bonded or aggregated data connections to meet a network latency requirement.

3. The network interface connection manager device of claim 1, wherein managing the transmission of data sets across the two or more bonded or aggregated data connections includes managing the transmission of data sets across the two or more bonded or aggregated data connections to improve performance in regards to network performance criteria.

4. The network interface connection manager device of claim 1, wherein the two or more data connections includes a first group of data connections, the first group of data connections having a higher reliability or a lower latency and a second group of data connections, the second group of data connections having a lower reliability or a higher latency.

5. The network interface connection manager device of claim 4, wherein the first group of data connections is allocated error management functions, and the second group of data connections is allocated content transmission functions.

6. The network interface connection manager device of claim 5, wherein the error management functions provided by the first group of data connections and the second group of data connections in cooperation provides an improved minimum viable latency.

7. The network interface connection manager device of claim 4, wherein the data connection manager utility is further configured for detecting unsuccessfully transmitted packets resulting from the transmission of data; and for reporting a list of unsuccessfully transmitted packets through the second group of data connections.

8. The network interface connection manager device of claim 1, wherein the two or more data connections includes a uni-directional data connection, and the uni-directional data connection is used for error management functions.

9. The network interface connection manager device of claim 1, wherein network characteristics are determined based on at least one of (i) time stamps, (ii) a number of packets that are correctly received, (iii) a number of out of order packets, (iv) a transmission cost, and (v) latency.

10. The network interface connection manager device of claim 1, wherein the data connection manager utility is configured for operation in one or more modes, each mode of the one or more modes providing for entering of connection characteristic data, automated discovering of stored connection characteristic data, or tracking of real-time connection characteristic data.

11. The network interface connection manager device of claim 1, wherein one or more clocks of the data connection manager utility are synchronized with one another.

12. A computer implemented method for providing a data connection manager utility, the method comprising: 















generating or accessing, performance data for the two or more data connections associated with the two or more communication networks, and based on the performance data determining network transmission characteristics associated the two or more data connections; and bonding or aggregating, the two or more data connections; and 



allocating different functions associated with data transmission between the two or more data connections based on their respective network transmission characteristics; and 
dynamically managing, the transmission of the data sets across the two or more bonded or aggregated data; wherein the two of more data connections comprise diverse networks, and wherein the network transmission characteristics of the two of more data connections comprise differing characteristics; and allocating, using the data connection manager utility, data transmission functions between the diverse networks such that at least one of the two or more data connections is allocated an error control function, the selection of the at least one of the two or more data connections based at least on the differing characteristics of the two of more data connections.





13. The method of claim 12, wherein managing the transmission of data sets across the two or more bonded or aggregated data connections includes managing the transmission of data sets across the two or more bonded or aggregated data connections to meet a network latency requirement.

14. The method of claim 12, wherein managing the transmission of data sets across the two or more bonded or aggregated data connections includes managing the transmission of data sets across the two or more bonded or aggregated data connections to improve performance in regards to network performance criteria.

15. The method of claim 12, wherein the two or more data connections includes a first group of data connections, the first group of data connections having a higher reliability or a lower latency and a second group of data connections, the second group of data connections having a lower reliability or a higher latency.

16. The method of claim 15, wherein the first group of data connections is allocated error management functions, and the second group of data connections is allocated content transmission functions.

17. The method of claim 16, further comprising detecting unsuccessfully transmitted packets resulting from the transmission of data; and reporting a list of unsuccessfully transmitted packets through the second group of data connections.

18. The method of claim 12, wherein the two or more data connections includes a uni- directional data connection, and the uni-directional data connection is used for error management functions.

19. The method of claim 12, wherein one or more clocks of the data connection manager utility are synchronized using at least a determination of a round-trip transmit time between the transmitter unit and the receiver unit using time-stamped data packets.

20. A non-transitory computer-readable medium storing machine-interpretable instructions, the machine-interpretable instructions, when executed by a processor coupled to a data storage, cause the processor perform a method for providing a data connection manager utility, the method comprising: generating or accessing, using a data connection manager utility, performance data for the two or more data connections associated with the two or more communication networks, and based on the performance data determining network transmission characteristics associated the two or more data connections; and bonding or aggregating, the two or more data connections; dynamically managing, the transmission of the data sets across the two or more bonded or aggregated data; wherein the two of more data connections comprise diverse networks, and wherein the network transmission characteristics of the two of more data connections comprise differing characteristics; and allocating, data transmission functions between the diverse networks such that at least one of the two or more data connections is allocated an error control function, the selection of the at least one of the two or more data connections based at least on the differing characteristics of the two of more data connections.
1. A network interface connection manager device coupled to at least one transmitter unit for improving performance of transmission in real-time or near real-time applications from the at least one transmitter unit to at least one receiver unit, the network interface connection manager device comprising: 
at least one computer, including one or more processors, being configured to connect to two or more communication networks so as to enable transmission of data from the transmitter unit to the receiver unit; and a data connection manager utility, implemented or linked to the computer, the data connection manager utility configured for: 
generating or accessing current performance data for two or more data connections associated with the two or more communication networks, and based on the current performance data, determining current network characteristics associated with the two or more data connections; 
bonding or aggregating the two or more data connections; 
dynamically managing the transmission of data sets across the two or more bonded or aggregated data connections based on system latency requirements; wherein the two of more data connections comprise diverse networks, and wherein the current network transmission characteristics of the two of more data connections comprise divergent characteristics, wherein the data connection manager utility allocates data transmission functions between the diverse networks such that at least one of the two or more data connections is allocated an error control function, the selection of the at least one of the two or more data connections based at least on the divergent characteristics of the two of more data connections.

2. The network interface connection manager device of claim 1, wherein managing the transmission of data sets across the two or more bonded or aggregated data connections includes managing the transmission of data sets across the two or more bonded or aggregated data connections to meet a network latency requirement.

3. The network interface connection manager device of claim 1, wherein managing the transmission of data sets across the two or more bonded or aggregated data connections includes managing the transmission of data sets across the two or more bonded or aggregated data connections to improve performance in regards to network performance criteria.

4. The network interface connection manager device of claim 1, wherein the two or more data connections includes a first group of data connections, the first group of data connections having a higher reliability or a lower latency and a second group of data connections, the second group of data connections having a lower reliability or a higher latency.

5. The network interface connection manager device of claim 4, wherein the first group of data connections is allocated error management functions, and the second group of data connections is allocated content transmission functions.

6. The network interface connection manager device of claim 5, wherein the error management functions provided by the first group of data connections and the second group of data connections in cooperation provides an improved minimum viable latency.

7. The network interface connection manager device of claim 4, wherein the data connection manager utility is further configured for detecting unsuccessfully transmitted packets resulting from the transmission of data; and for reporting a list of unsuccessfully transmitted packets through the second group of data connections.

8. The network interface connection manager device of claim 1, wherein the two or more data connections includes a uni-directional data connection, and the uni-directional data connection is used for error management functions.

9. The network interface connection manager device of claim 1, wherein current network characteristics are determined based on at least one of (i) time stamps, (ii) a number of packets that are correctly received, (iii) a number of out of order packets, (iv) a transmission cost, and (v) latency.

10. The network interface connection manager device of claim 1, wherein the data connection manager utility is configured for operation in one or more modes, each mode of the one or more modes providing for entering of connection characteristic data, automated discovering of stored connection characteristic data, or tracking of real-time connection characteristic data.

11. The network interface connection manager device of claim 1, wherein one or more clocks of the data connection manager utility are synchronized with one another.

12. A computer implemented method of improving performance of transmission in real-time or near real-time applications from at least one transmitter unit to at least one receiver unit, the method comprising: generating or acquiring from a customer a data set for transmission from the transmitter unit to the receiver unit; determining or receiving a network latency requirement associated with the transmission of the data set; initiating a data connection manager utility, implemented or linked to at least one computer, the computer including one or more processors and being configured to connect to two or more communication networks so as to enable transmission of data from the transmitter unit to the receiver unit: generating or accessing, using the data connection manager utility, current performance data for the two or more data connections associated with the two or more communication networks, and based on the current performance data determining current network transmission characteristics associated the two or more data connections; and bonding or aggregating, using the data connection manager utility, the two or more data connections; and 
allocating different functions associated with data transmission between the two or more data connections based on their respective current network transmission characteristics; and 
dynamically managing, using the data connection manager utility, the transmission of the data sets across the two or more bonded or aggregated data based on system latency requirements; wherein the two of more data connections comprise diverse networks, and wherein the current network transmission characteristics of the two of more data connections comprise divergent characteristics; and wherein the method further comprises: allocating, using the data connection manager utility, data transmission functions between the diverse networks such that at least one of the two or more data connections is allocated an error control function, the selection of the at least one of the two or more data connections based at least on the divergent characteristics of the two of more data connections.

13. The method of claim 12, wherein managing the transmission of data sets across the two or more bonded or aggregated data connections includes managing the transmission of data sets across the two or more bonded or aggregated data connections to meet a network latency requirement.

14. The method of claim 12, wherein managing the transmission of data sets across the two or more bonded or aggregated data connections includes managing the transmission of data sets across the two or more bonded or aggregated data connections to improve performance in regards to network performance criteria.

15. The method of claim 12, wherein the two or more data connections includes a first group of data connections, the first group of data connections having a higher reliability or a lower latency and a second group of data connections, the second group of data connections having a lower reliability or a higher latency.

16. The method of claim 15, wherein the first group of data connections is allocated error management functions, and the second group of data connections is allocated content transmission functions.

17. The method of claim 16, further comprising detecting unsuccessfully transmitted packets resulting from the transmission of data; and reporting a list of unsuccessfully transmitted packets through the second group of data connections.

18. The method of claim 12, wherein the two or more data connections includes a uni-directional data connection, and the uni-directional data connection is used for error management functions.

19. The method of claim 12, wherein one or more clocks of the data connection manager utility are synchronized using at least a determination of a round-trip transmit time between the transmitter unit and the receiver unit using time-stamped data packets.

20. A non-transitory computer-readable medium storing machine-interpretable instructions, the machine-interpretable instructions, when executed by a processor coupled to a data storage, cause the processor perform a method comprising: generating or acquiring from a customer a data set for transmission from the transmitter unit to the receiver unit; determining or receiving a network latency requirement associated with the transmission of the data set; initiating a data connection manager utility, implemented or linked to at least one computer, the computer including one or more processors and being configured to connect to two or more communication networks so as to enable transmission of data from the transmitter unit to the receiver unit: generating or accessing, using the data connection manager utility, current performance data for the two or more data connections associated with the two or more communication networks, and based on the current performance data determining current network transmission characteristics associated the two or more data connections; and bonding or aggregating, using the data connection manager utility, the two or more data connections; dynamically managing, using the data connection manager utility, the transmission of the data sets across the two or more bonded or aggregated data based on system latency requirements; wherein the two of more data connections comprise diverse networks, and wherein the current network transmission characteristics of the two of more data connections comprise divergent characteristics; and wherein the method further comprises: allocating, using the data connection manager utility, data transmission functions between the diverse networks such that at least one of the two or more data connections is allocated an error control function, the selection of the at least one of the two or more data connections based at least on the divergent characteristics of the two of more data connections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477